DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 11/11/2019 are accepted by the Examiner.
Specification
The disclosure filed on 11/11/2019 is accepted by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-18 do not belong to one of the four categories of: a process, machine, manufacture, or composition of matter.
Regarding claims 19-20, claims 19-20 are rejected because it is claiming a data structure that is not claimed as “embodied in a non-transitory computer-readable 
Under broadest reasonable interpretation, such a computer-readable storage media would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer programs' functionality to be realized. In contrast, a claimed non-transitorv computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "determining the unique material number" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-11, they are rejected because they depend directly from claim 1 and claim 1 is rejected.
Claim 12 recites the limitation "determining the unique material number" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 13-18, they are rejected because they depend directly from claim 12 and claim 12 is rejected.
Claim 19 recites the limitation "determining the unique material number" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, it is rejected because they depend directly from claim 19 and claim 19 is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bamber (US 9316537 B2) discloses sorting materials using a pattern recognition, such as upgrading nickel laterite ores through electromagnetic sensor-based methods.
Masood (US 20160123904 A1) discloses method of, and apparatus for, material classification in multi-energy image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JUAN A TORRES/           Primary Examiner, Art Unit 2636